               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:19 CR 133 MOC WCM

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )           ORDER
                                            )
ROBERT JAMES TURNER,                        )
                                            )
                    Defendant.              )
                                            )

        This matter is before the Court on Defendant’s Motion to Seal Exhibit

No. 1 in Sentencing Memorandum (Doc. 30)(“Motion to Seal”). The subject

document is a psychological report prepared by psychologist Ashley King,

Ph.D.

        In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

        The undersigned has considered the Motion to Seal, the public’s interest

in access to the psychological report, and alternatives to sealing. Though the

Motion to Seal has only been on the docket a short time, the undersigned




     Case 1:19-cr-00133-MOC-WCM Document 31 Filed 08/10/20 Page 1 of 2
agrees that sealing of the subject filing is appropriate and that less restrictive

means of handling the information are not sufficient as the psychological

report contains Defendant’s sensitive medical and psychological information

as well as numerous details about other individuals.

      IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Exhibit No. 1 in Sentencing Memorandum (Doc. 30) is GRANTED, and

Defendant’s psychological report (Doc. 30-1) is hereby SEALED and shall

remain sealed until further Order of the Court.


                                        Signed: August 10, 2020




     Case 1:19-cr-00133-MOC-WCM Document 31 Filed 08/10/20 Page 2 of 2
